Citation Nr: 9914602	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-34 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the denial of nonservice-connected pension benefits 
due to excessive annual countable income was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


REMAND

The veteran had active service from November 1954 to November 
1956. 

This appeal arises from a June 1995 letter in which the 
Department of Veterans Affairs (VA) Regional Office (RO) told 
the veteran that entitlement to nonservice-connected pension 
benefits was denied due to his annual income amount.  On 
appellate review in May 1997, the Board of Veterans' Appeals 
(Board) remanded the claim for additional development.  

In the 1997 remand, the Board directed the RO afford the 
veteran the opportunity to submit any additional evidence or 
argument he believes is relevant to the claim and to complete 
and submit a current Financial Status Report.  The Board also 
directed the RO to ask the veteran to furnish documentation 
of his or his spouse's reimbursed and unreimbursed expenses 
incurred from hospital treatment and/or additional medical 
treatment received subsequent to 1992, as well as any 
documentation associated with medical insurance payments.  
Thereafter, the Board directed the RO to reevaluate the 
veteran's claim and in the event the determination remained 
adverse, to provide him and his representative with a 
supplemental statement of the case (SSOC) in accordance with 
38 U.S.C.A. § 7105 (West 1991), setting forth all the 
applicable legal criteria pertinent to this appeal, as well 
as detailed reasons and bases for the decision reached, 
including the provisions of 38 U.S.C.A. § 1541 (West 1991) 
and 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272(g), (h), and (m).

In accordance with the Board's remand directives, by a June 
1997 letter, the RO asked the veteran to submit any 
additional evidence or argument he believed was relevant to 
his claim, including a VA Form 21-4138, Statement in Support 
of Claim; VA Form 4-5655, Financial Status Report; and 
documentation of reimbursed and unreimbursed medical expenses 
incurred since 1992.  A VA Form 21-8416, Medical Expense 
Report, was also enclosed.  

In August 1997, the veteran submitted computer printouts 
associated with medical transactions extending from November 
1992 to August 1997.  The veteran also submitted two medical 
expense reports and an updated Financial Status Report.  A 
statement from the veteran was also enclosed. 

Although it appears that the RO completed the preliminary 
development requested in the Board's 1997 remand, it does not 
appear that the RO readjudicated the issue on appeal in 
consideration of the newly submitted evidence; that the 
veteran was issued a subsequent SSOC; or thereafter, that the 
veteran was apprised of the RO's transferring the case to the 
Board for appellate review.  

When a case is remanded by the Board, the RO will complete 
the additional development of the evidence or procedural 
development required.  Following completion of the 
development, the case will be reviewed to determine whether 
the additional development, together with the evidence which 
was previously of record, supports the allowance of all 
benefits sought on appeal.  If so, the Board and the 
appellant and his or her representative, if any, will be 
promptly informed.  If any benefits sought on appeal remain 
denied following this review, the RO should issue a SSOC 
concerning the additional development pertaining to those 
issues in accordance with the provisions of 38 C.F.R. § 19.31 
(1998).  Following the 60-day period allowed for a response 
to the SSOC pursuant to Rule of Practice 302, paragraph (c) 
(38 C.F.R. § 20.302(c) (1998)), the case will be returned to 
the Board for further appellate processing unless the appeal 
is withdrawn or review of the response to the SSOC results in 
the allowance of all benefits sought on appeal.  Remanded 
cases will not be closed for failure to respond to the SSOC.  
38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. § 19.38 
(1998).

Additionally, following receipt of the substantive appeal, 
the RO will certify the case to the Board.  Certification is 
accomplished by the completion of VA Form 8, "Certification 
of Appeal."  38 C.F.R. § 19.35 (1998).  When an appeal is 
certified to the Board for appellate review and the appellate 
record is transferred to the Board, the appellant and his or 
her representative, if any, will be notified in writing of 
the certification and transfer and of the time limit for 
requesting a change in representation, for requesting a 
personal hearing, and for submitting additional evidence 
described in Rule of Practice 38 C.F.R. § 20.1304.  38 C.F.R. 
§ 19.36 (1998).

In view of the foregoing procedural deficiencies, a remand is 
necessary for a determination by the RO as to whether the 
denial of nonservice-connected pension benefits due to 
excessive annual countable income was proper, and the 
issuance of a SSOC with the regulations corresponding to that 
determination.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.31, 
19.38.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court) held that where 
the RO fails to comply with directions in a prior remand 
order, the matter must be remanded again for additional 
development.  The veteran has the right to VA compliance with 
the terms and conditions set forth in remand orders from the 
Board.  Id.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements and the Board's 
prior remand order, the case is REMANDED for the following 
action:

The RO should readjudicate the issue of 
whether the denial of nonservice-
connected pension benefits due to 
excessive annual countable income was 
proper and thereafter, issue to the 
veteran a SSOC.  The SSOC should include 
any additional pertinent law and 
regulations that were used in the 
determination, and a full discussion of 
action taken on the claim, consistent 
with the Court's instruction in Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

